Exhibit REVOLVING LINE OF CREDIT NOTE $50,000,000.00 Bellevue, Washington December 12, 2008 FOR VALUE RECEIVED, the undersigned INTERMEC, INC. ("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its office at 205 108th Avenue, NE, Suite 600, Bellevue, Washington 98004, or at such other place as the holder hereof may designate, in lawful money of the United States of America and in immediately available funds, the principal sum of Fifty Million Dollars ($50,000,000.00), or so much thereof as may be advanced and be outstanding, with interest thereon, to be computed on each advance from the date of its disbursement as set forth herein. DEFINITIONS: As used herein, the following terms shall have the meanings set forth after each, and any other term defined in this Note shall have the meaning set forth at the place defined: (a)“Applicable Rate” has the meaning defined in the Credit Agreement. (b)"Business Day" means any day except a Saturday, Sunday or any other day on which commercial banks in Washington are authorized or required by law to close. (c)“Credit Agreement” means that certain Credit Agreement between Borrower and Bank dated as of September 27, 2007, as amended from time to time. (d)"Fixed
